IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: E.C.                                  : No. 405 MAL 2016
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: N.C.                            : the Order of the Superior Court
                                             :


                                        ORDER



PER CURIAM

      AND NOW, this 9th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.